FILED
                             NOT FOR PUBLICATION                             FEB 24 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



SUKHVINDER SINGH PELIA,                           No. 07-71612

               Petitioner,                        Agency No.         A096-133-339

  v.

ERIC H. HOLDER, Jr., Attorney General,            MEMORANDUM *

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Sukhvinder Singh Pelia, a native and citizen of India, petitions for review of

a Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for asylum, withholding of removal,

and relief under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence factual findings.

Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003). We deny the petition for

review.

       Substantial evidence supports the agency’s adverse credibility determination

based on the testimony of Boota Singh Basi that the application he prepared for

Pelia contained a fabricated claim of persecution and based on the IJ’s observations

of Pelia’s demeanor. See Fernandes v. Holder, 619 F.3d 1069, 1075 (9th Cir.

2010) (Basi was not a biased witness because he was under no obligation to

cooperate); Singh-Kaur v. INS, 183 F.3d 1147, 1151 (9th Cir. 1999) (special

deference given to IJ’s demeanor finding). We reject Pelia’s contention that the IJ

failed to analyze the credibility and reliability of the affidavits and letters he

submitted in support of his application. See Kin v. Holder, 595 F.3d 1050, 1058

(9th Cir. 2010) (it is appropriate for an IJ to examine conflicting evidence and

determine the truth); Almaghzar v. Gonzales, 457 F.3d 915, 921-22 (9th Cir. 2006)

(the IJ does not need to comment specifically on all the evidence). In the absence

of credible testimony, Pelia’s asylum and withholding of removal claims fail. See

Farah, 348 F.3d at 1156.




                                            2                                        07-71612
      Because Pelia’s CAT claim is based on the testimony the agency found not

credible, and he points to no evidence showing it is more likely than not he will be

tortured if returned to India, his CAT claim also fails. See id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                           3                                   07-71612